DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (WO 2015/046290).
Regarding claim 11, Ono teaches a unidirectional fiber reinforced tape using a thermoplastic resin as a matrix resin (“a tape shaped prepreg comprising unidirectionally oriented reinforcing and a thermoplastic resin composition”) (Paragraph [0001]). The tape has a thickness of between 0.2 and 0.6mm and a void ratio of less than 5% (“an average thickness of 0.2 mm or more and 1.5 mm or less; a void content of 5% by volume or less”) (Paragraph [0065]). 
Ono is silent with respect to the degree of dispersity being 0.5 or less. 
However, Ono does teach controlling the number of fibers being up to 2,000,000 in order to control the productivity, dispersibility and handleability of the tape (Paragraph [0038]). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tape of Ono such that the number of fibers are optimized in order to control productivity, handleability and dispersibility such that the fibers have a degree of dispersity of 0.5 or less such that both Ono and the claimed invention teach unidirectionally arranged fibers in a matrix resin for use as a prepreg. 
Regarding claim 12, Ono teaches the tape as discussed above with respect to claim 11. Ono further teaches the fiber volume of the tape being in the range of 30% to 65% (“having a fiber volume content of 30% to 70% by volume”) (Paragraph [0068]).
Regarding claim 13, Ono teaches the tape as discussed above with respect to claim 11. 
Ono is silent with respect to the tape having a tensile strength as measured in accordance with ASTM D3039/D3039-07 of 1,500 to 3,500 MPa. 
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case, the tapes of Ono and the tapes of applicant’s invention as described in the specification significantly overlap. This is so such that applicant’s invention is a unidirectionally reinforced tape with a thermoplastic matrix as described in claim 11 in which the fibers and matrix may be formed from the materials described in paragraphs [0047]-[0060] of applicant’s specification. The materials for the fibers and the resin described by Ono overlap with those described in applicant’s specification (Paragraphs [0031]-[0040]). The methods of forming the tapes are identical as well. Applicant’s tapes appear to be formed by a pultrusion method and as illustrated in figure 1 (See PGPUB, Pg. 3, Paragraphs [0044]-[0045]). Ono teaches the same method (See Figure 3, Paragraphs [0077]-[0079]). Therefore, one of ordinary skill in the art would appreciate that the overlapping materials and methods of forming the tapes would result in the tapes having the same or overlapping properties, including having a tensile strength as measured in accordance with ASTM D3039/D3039-07 of 1,500 to 3,500 MPa.
Regarding claim 14, Ono teaches the tapes as discussed above with respect to claim 11.
Ono is silent with respect to the coefficient of variation of a thickness of said tape shaped prepreg is 2% or less.
However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01). 
In the instant case, the tapes of Ono and the tapes of applicant’s invention as described in the specification significantly overlap. This is so such that applicant’s invention is a unidirectionally reinforced tape with a thermoplastic matrix as described in claim 11 in which 
Regarding claim 15, Ono teaches the tapes as discussed above with respect to claim 11. 
Ono is silent with respect to the coefficient of variation of said degree of dispersity of reinforcing fibers in a length direction of said tape shaped prepreg is 5% or less.
However, as discussed above, Ono does teach controlling the number of fibers being up to 2,000,000 in order to control the productivity, dispersibility and handleability of the tape (Paragraph [0038]). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tape of Ono such that the number of fibers are optimized in order to control productivity, handleability and dispersibility such that the coefficient of variation of said degree of dispersity of reinforcing fibers in a length direction of said tape shaped prepreg is 5% or less.
Regarding claims 17-18, Ono teaches the tapes as discussed above with respect to claim 11. Ono teaches the fibers as being carbon fibers and the matrix resin being a polyamide resin (Paragraphs [0031] and [0040]).

 Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ono et al. (WO 2015/046290) as applied to claim 11 above, and further in view of Eroshov et al. (US 2009/0149590).
Regarding claim 16, Ono teaches the tapes as discussed above with respect to claim 11.
Ono is silent with respect to the matrix resin having a melt viscosity of 200 Pa*s, at a temperature 50°C or more higher than the melting point of said thermoplastic resin.
Eroshov teaches high flowability polyamides which have decreased melt viscosity, improved lubrication and improved wettability of various potential fillers (Pg. 3, Paragraph [0033]). The polyamides may be used in composite materials which further include short or long glass fibers (Pg. 3, Paragraph [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the tapes with the matrix resin being the high-flowability polyamides of Eroshov such that the polyamides have decreased melt viscosities, improved lubrication and improved wettability of various potential fillers. Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05 (II). As such, it would have been obvious to optimize the polyamide resin, which are taught to have a decreased melt viscosity, utilized in the tapes of Ono in order to provide the tapes with a matrix resin having high flowability, improved lubrication and improved wettability to the reinforcing fibers, including having a melt viscosity of 200 Pa*s, at a temperature 50°C or more higher than the melting point of said thermoplastic resin.

Response to Arguments
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive.

The examiner first recognizes that Ono is silent with respect to this property of degree of dispersity and the specific method in determining this degree of dispersion (See Applicant’s PGPUB, Pgs. 2-3, Paragraphs [0039]-[0042]). However, paragraph [0038] cited in the previous rejection on page 3 refers to the number of filaments in the unidirectional tapes of Ono. Ono further teaches this number of filaments is selected in order to control the dispersibility and handleability of the fibers in the tape. The examiner additionally notes that the methods of making both the tapes of Ono and those in the present application are significantly identical such that both methods involve the use of a continuous method illustrated by figure 1 of the present application and figure 3 of Ono. The methods involve winding the fibers, impregnating said fibers and rolling up in order to form the tapes (See Applicant’s PGPUB, Pg. 3, Paragraph [0045]; See Ono, Paragraphs [0075]-[0081]). MPEP 2144.05 (II) states "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As such, one of ordinary skill in the art would optimize the significantly identical processes of Ono and that described in the present application, in addition to controlling the number of fibers, to optimize the dispersibility and the handleability such that the degree of dispersion is 0.5 or less. Ultimately, the examiner contends that although Ono fails to teach the degree of dispersity and the method of determining this dispersity, one of ordinary skill in the art would have optimized the processes and the number of fibers in order to achieve . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783